DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 8 September 2022. Claims 1, 2, 4, 5, 8-16 and 19-23 are pending in the application. Claims 22 and 23 are new.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8 September 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 8-13, 15, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Nguyen (US 10,030,903).
Regarding claim 1, Murakami teaches an insulated beverage container retainment system (figure 4 and 6), comprising; a container (figure 4, reference 10) that is vacuum-sealed (figure 1 and paragraph 46) and having an inner cylindrical wall (figure 1, reference 12) and a connection means (figure 4, reference 60), the inner cylindrical wall having a first circumference (figure 1) and extending away from a bottom wall (figure 1, reference 14) and terminating at a container opening (figure 1, reference 18), a gasket (figure 4 and 5, reference 62) having a connection element (figure 4 and 6, reference 72 and 68) coupled to a curved element (figure 4, left and right side of 62 where the gasket transitions from 66 to 64 along a curve), the curved element extending from a relative top of the gasket (figure 4, top of curve near reference 64) to a relative side of the gasket (figure 4, below the top of the gasket starting at 66 down to 68) and being axially disposed around at least a portion of the connection element (figure 4, reference 72 and 68), the connection element comprising a first material (figure 4: this is inherent) and the curved element comprising a second material (figure 4: this is inherent. The first and second material can be the same), wherein the first material is adapted to engage the connection means (figure 4, reference 68 and 60) and removably couple the gasket to the vacuum-sealed container (figure 4), and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container (figure 4 and 6 and paragraph 53: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) and the inner cylindrical wall comprising a metal material (paragraph 8). Although Murakami does not disclose the gasket having a thread and the container having a cooperating thread, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection portion.
Murakami does not explicitly teach the container having a connection means in the form of a threaded section and the gasket having a threaded element. However, Thompson does teach the container having a connection means in the form of a threaded section (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the gasket having a threaded element (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include the container having a connection means in the form of a threaded section and the gasket having a threaded element, as disclosed by Thompson, because having a thread would be a more secure attachment means. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Murakami, in view of Thompson, do not explicitly teach the first material adapted to engage the connection means and removably couple the gasket to the vacuum-sealed container, and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container; and a removable beverage container size adapter being received within the vacuum-sealed container, the removable beverage container size adapter having a circumferential wall, a bottom planar surface, and a protrusion adapted to contact the container such that the bottom planar surface does not, the circumferential wall having a second circumference, that is smaller than the first circumference. However, Nguyen does teach the gasket (figure 1, reference 3) having the connection element (figure 1 and 2, near reference 31 and column 4, lines 59-60: the cap/gasket 3 snaps over the container 1 at the opening, thus a snap fit connection) coupled to a curved element (figure 1 and 2 and column 5, lines 1-2: the bend that occurs connecting vertical side 31 to portion 32), the connection element comprising a first material (figure 1 and 2, reference 31 and column 4, lines 57-59: connection element 31 is made of a plastic material) and the curved element comprising a second material (figure 1 and 2, reference 32 and column 4, lines 55-63: the curved element 32 comprises Silicone, Neoprene, Thermoplastic Elastomer, etc.), wherein the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container (figure 5, reference 31), and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container (figure 5, reference 32); and a removable beverage container size adapter (figures 1, 2 and 7, reference 4) being received within the container (figure 1, reference 4), the removable beverage container size adapter having a circumferential wall (figure 1, reference 4), a bottom planar surface (figure 7, as shown in the annotated figure below), and a protrusion adapted to contact the container such that the bottom planar surface does not (figure 7, as shown in the annotated figure below), the circumferential wall having a second circumference (figure 1, reference 4), that is smaller than the first circumference (figure 2: the first circumference on container 1 is larger than the second circumference on adapter 4). Regarding the removable beverage sized adapter comprising a metal material, Nguyen discloses the claimed invention except for the removable beverage container size adapter comprising a metal material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the removable beverage container size adapter comprising a metal material in order to provide a strong base with increased thermal properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    391
    240
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami, in view of Thompson, to include the gasket having the connection element coupled to a curved element, the threaded element comprising a first material and the curved element comprising a second material, wherein the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container, and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container; and a removable beverage container size adapter being received within the vacuum-sealed container, the removable beverage container size adapter having a circumferential wall, a bottom planar surface, and a protrusion adapted to contact the container such that the bottom planar surface does not, the circumferential wall having a second circumference, wherein the second circumference is smaller than the first circumference, as disclosed by Nguyen, because having a first and second material helps with a strong connection to the container and a gripping material to seal the beverage container within the retainment system, as explained by Nguyen (column 4, lines 51-67 and column 5, line 1). Furthermore, including the removable beverage container size adapter allows for using the retainment system with different sized beverage containers, as explained by Nguyen (figure 7 and column 5, lines 22-24).
Regarding claim 4, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches the relative top (figure 1 and 2, reference 32) presents a gasket opening (figure 1, reference 33), the gasket opening having a third circumference (figure 2, reference 33), wherein the third circumference is smaller than the first circumference (figure 2: the third circumference at reference 33 is smaller than the first circumference of container 1).
Regarding claim 5, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches the first material comprises a plastic material or a metal material (figure 1 and 2, reference 31 and column 4, lines 57-59: connection element 31 is made of a plastic material), and the second material comprises a rubber material or a polymeric material (figure 1 and 2, reference 32 and column 4, lines 55-63: the second material 32 comprises Silicone, Neoprene, Thermoplastic Elastomer, etc. which are rubber or polymeric materials).
Regarding claim 8, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 4, as shown above. Furthermore, Nguyen teaches the removable beverage container size adapter is receivable within the container between the bottom wall of the container and the relative top of the gasket (figure 1 and 2, reference 4).
Regarding claim 9, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches the removable beverage container size adapter is adapted to receive a bottom perimeter ring of the beverage container (figure 7, bottom of the 12oz can: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).
Regarding claim 10, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 9, as shown above. Furthermore, Nguyen teaches the removable beverage container size adapter includes a circumferential recessed portion (figure 1 and 2, top of reference 4) adapted to receive the bottom perimeter ring of the beverage container (figure 7, bottom of the 12oz can: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).
Regarding claim 11, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches wherein when the gasket is coupled to the container, the removable beverage container size adapter is received within the container, and the beverage container is a 12 oz. beverage can, the gasket is adapted to contact the beverage container and secure the beverage container within the container (figure 7: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).).
Regarding claim 12, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches wherein when the gasket is coupled to the container, the removable beverage container size adapter is not received within the container, and the beverage container is a 16 oz. beverage can, the gasket is adapted to contact the beverage container and secure the beverage container within the container (figure 5: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).
Regarding claim 13, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches the connection element comprising a plastic material or a metal material (figure 1 and 2, reference 31 and column 4, lines 57-59: The connection element 31 is made of a plastic material. When combining the threaded portion disclosed by Thompson, with the gasket of modified Murakami, the limitation is met).
Regarding claim 15, Murakami teaches an insulated beverage container retainment system (figure 4 and 6), comprising; a container (figure 4, reference 10) that is vacuum-sealed (figure 1 and paragraph 46) and having an inner cylindrical wall (figure 1, reference 12) and a connection means (figure 4, reference 60), the inner cylindrical wall having a first circumference (figure 1) and extending away from a bottom wall (figure 1, reference 14) and terminating at a container opening (figure 1, reference 18), wherein the container is vacuum sealed below the connection means (figure 1 and 4 and paragraph 46); a gasket (figure 4 and 5, reference 62) having a connection element (figure 4 and 6, reference 72 and 68) coupled to a curved element (figure 4, left and right side of 62 where the gasket transitions from 66 to 64 along a curve), the curved element extending from a relative top of the gasket (figure 4, top of curve near reference 64) to a relative side of the gasket (figure 4, below the top of the gasket starting at 66 down to 68) and being axially disposed around at least a portion of the connection element (figure 4, reference 72 and 68), the connection element comprising a first material (figure 4: this is inherent) and the curved element comprising a second material (figure 4: this is inherent. The first and second material can be the same), wherein the first material is adapted to engage the connection means (figure 4, reference 68 and 60) and removably couple the gasket to the vacuum-sealed container (figure 4), and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container (figure 4 and 6 and paragraph 53: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) and the inner cylindrical wall comprising a metal material (paragraph 8). Although Murakami does not disclose the gasket having a thread and the container having a cooperating thread, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection portion.
Murakami does not explicitly teach the container having a connection means in the form of a threaded section and the gasket having a threaded element, the threaded element having a cylindrical wall with a threaded portion and a flange extending therefrom and wherein a portion of the curved element is disposed adjacent to the flange. However, Thompson does teach the container having a connection means in the form of a threaded section (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the gasket having a threaded element (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18), the threaded element having a cylindrical wall (figure 11B: reference 117 represents the location of the threading when applied to figure 11C, as modified above. The threading 1117 is located on a cylindrical wall) with a threaded portion (figure 11B, reference 1117) and a flange extending therefrom (figure 11B, as shown in the annotated figure below) and wherein a portion of the curved element is disposed adjacent to the flange (figure 11B and 11C of Thompson, as modified with Murakami: when combining the references, as described above, this limitation would be met).

    PNG
    media_image2.png
    716
    446
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include the container having a connection means in the form of a threaded section and the gasket having a threaded element, the threaded element having a cylindrical wall with a threaded portion and a flange extending therefrom and wherein a portion of the curved element is disposed adjacent to the flange, as disclosed by Thompson, because having a thread would be a more secure attachment means. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Furthermore, having the flange allows for a smooth exterior between parts that are attached, which is more aesthetically pleasing.
Murakami, in view of Thompson, do not explicitly teach the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container, and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container; and a removable beverage container size adapter having at least one circumferential wall that is received between the bottom wall of the container and the relative top of the gasket, at or near a relative bottom of the container, a first circumferential wall of the at least one circumferential wall having a second circumference, wherein the second circumference is smaller than the first circumference. However, Nguyen does teach the gasket (figure 1, reference 3) having the connection element (figure 1 and 2, near reference 31 and column 4, lines 59-60: the cap/gasket 3 snaps over the container 1 at the opening, thus a snap fit connection) coupled to a curved element (figure 1 and 2 and column 5, lines 1-2: the bend that occurs connecting vertical side 31 to portion 32), the connection element comprising a first material (figure 1 and 2, reference 31 and column 4, lines 57-59: connection element 31 is made of a plastic material) and the curved element comprising a second material (figure 1 and 2, reference 32 and column 4, lines 55-63: the curved element 32 comprises Silicone, Neoprene, Thermoplastic Elastomer, etc.), wherein the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container (figure 5, reference 31), and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container (figure 5, reference 32); and a removable beverage container size adapter (figures 1, 2 and 7, reference 4) having at least one circumferential wall (figure 1, reference 4) that is received between the bottom wall of the container and the relative top of the gasket (figure 1 and 2, reference 4) at or near a relative bottom of the container (figure 1, reference 4), a first circumferential wall of the at least one circumferential wall having a second circumference (figure 1, reference 4), wherein the second circumference is smaller than the first circumference (figure 2: the first circumference on container 1 is larger than the second circumference on adapter 4). Regarding the removable beverage sized adapter comprising a metal material, Nguyen discloses the claimed invention except for the removable beverage container size adapter comprising a metal material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the removable beverage container size adapter comprising a metal material in order to provide a strong base with increased thermal properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami, in view of Thompson, to include the gasket having the connection element coupled to a curved element, the threaded element comprising a first material and the curved element comprising a second material, wherein the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container, and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container; and a removable beverage container size adapter having at least one circumferential wall that is received between the bottom wall of the container and the relative top of the gasket, at or near a relative bottom of the container, a first circumferential wall of the at least one circumferential wall having a second circumference, wherein the second circumference is smaller than the first circumference, as disclosed by Nguyen, because having a first and second material helps with a strong connection to the container and a gripping material to seal the beverage container within the retainment system, as explained by Nguyen (column 4, lines 51-67 and column 5, line 1). Furthermore, including the removable beverage container size adapter allows for using the retainment system with different sized beverage containers, as explained by Nguyen (figure 7 and column 5, lines 22-24).
Regarding claim 16, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 15, as shown above. Furthermore, Nguyen teaches the removable beverage container size adapter further includes a circumferential recessed portion (figure 1 and 2, top of reference 4) adapted to receive a bottom portion of the beverage container (figure 7, bottom of the 12oz can: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).
Regarding claim 19, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 15, as shown above. Furthermore, Nguyen teaches the second material comprises a rubber material or polymeric material (figure 1 and 2, reference 32 and column 4, lines 55-63: the second material 32 comprises Silicone, Neoprene, Thermoplastic Elastomer, etc. which are all rubber material or polymeric material).
Regarding claim 20, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 19, as shown above. Furthermore, Nguyen teaches the first material comprising a plastic material or a metal material (figure 1 and 2, reference 31 and column 4, lines 57-59: The first material 31 is made of a plastic material. When combining the threaded portion disclosed by Thompson, with the gasket of modified Murakami, the limitation is met).
Regarding claim 21, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami teaches the container is vacuum sealed below the connection means (figure 1 and 4 and paragraph 46).
Regarding claim 22, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Thompson teaches the threaded element having a cylindrical wall (figure 11B: reference 117 represents the location of the threading when applied to figure 11C, as modified above. The threading 1117 is located on a cylindrical wall) with a threaded portion (figure 11B, reference 1117) and a flange extending therefrom (figure 11B, as shown in the annotated figure below) and wherein a portion of the curved element is disposed adjacent to the flange (figure 11B and 11C of Thompson, as modified with Murakami: when combining the references, as described above, this limitation would be met).


    PNG
    media_image2.png
    716
    446
    media_image2.png
    Greyscale

Regarding claim 23, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 15, as shown above. Furthermore, Nguyen teaches the removable beverage container size adapter further having a bottom planar surface (figure 7, as shown in the annotated figure below), and a protrusion adapted to contact the container such that the bottom planar surface does not (figure 7, as shown in the annotated figure below).

    PNG
    media_image1.png
    391
    240
    media_image1.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Nguyen (US 10,030,903), as applied to claim 1 above, and further in view of La Kier et al. (US D551,984).
Regarding claim 14, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. 
Murakami, in view of Thompson and Nguyen, do not explicitly teach the container further including an outer wall that defines a grip portion thereon. However, La Kier does teach the container further having an outer wall that defines a grip portion thereon (figure 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Murakami, in view of Thompson and Nguyen, to include the container further having an outer wall that defines a grip portion thereon, as disclosed by La Kier, because having the container further having an outer wall that defines a grip portion thereon allows for easily gripping the container with less worry of the container slipping out of the users hand.

Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive. 
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claim 1, applicant argues that the prior art, as applied in the non-final rejection mailed 19 August 2022, does not disclose the new claim limitation of “a bottom planar surface, and a protrusion adapted to contact the container such that the bottom planar surface does not”. Examiner respectfully disagrees. As shown in the rejection of claim 1 above, Nguyen does teach the removable beverage container size adapter having a circumferential wall (figure 1, reference 4), a bottom planar surface (figure 7, as shown in the annotated figure above for claim 1), and a protrusion adapted to contact the container such that the bottom planar surface does not (figure 7, as shown in the annotated figure above for claim 1). Therefore, the claim remains rejected.
Regarding claim 15, the applicant states that that the prior art, as applied in the non-final rejection mailed 19 August 2022, does not disclose the new claim limitation of “the threaded element having a cylindrical wall with a threaded portion and a flange extending therefrom” and “wherein a portion of the curved element is disposed adjacent to the flange”. Although the examiner agrees that this limitation overcomes the prior art, as applied in the non-final rejection mailed 19 August 2022, a different embodiment of Thompson (figure 11B), in combination with the prior art of record does teach these features, as shown in the rejection of claim 15 above. Figure 11B of Thompson is representative of where the threading would be located with respect to the gasket and container, as modified in the rejection of claims 1 and 15. Therefore, the claim remains rejected.
Since claims 1 and 15 remain rejected, in view of the prior art, the dependent claims also remain rejected.

Terminal Disclaimer
The terminal disclaimer filed on 8 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,414,258 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peters (US 20150128637)[previously cited on the non-final office action mailed 19 November 2022] discloses a removable beverage container size adapter which comprises a planar base and protrusions which contact the container, preventing the planar base from contacting the container (figure 7A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735